Citation Nr: 1449066	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), also claimed as irritable bowel syndrome (IBS), and chronic diarrhea.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel




INTRODUCTION

The Veteran had active service in the Air Force from September 1970 to May 1975, with periods of service at the Royal Thai Air Force Base in Udorn, Thailand from February 1971 to January 1972, and July 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and his wife testified before the undersigned Veterans Law Judge in September 2012.  A hearing transcript has been associated with the claims file.

The Board notes that the Veteran previously sought service connection for residuals of gastroenteritis with complaints of diarrhea in June 1975 which was denied.  The Veteran is currently seeking service connection for GERD, also claimed as IBS and chronic diarrhea.  As his current claim concerns newly diagnosed disabilities, it is considered separate and distinct from his prior claim.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir 2008).

The issue of entitlement to service connection for GERD, also claimed as IBS and chronic diarrhea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served at the Royal Thai Air Force Base in Udorn, Thailand during the Vietnam Era and had regular work duties near the air base perimeter and in areas where herbicides were used.





CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 1154(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for his current diabetes mellitus type II as a result of his alleged exposure to herbicides while serving as a fuel specialist at the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand.  

With respect to Vietnam era Veterans, the Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose service activities involved duty on or near the perimeters of Thailand military bases because there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  See May 2010 C&P Service Bulletin.  Thus, in the case of Veterans serving in Thailand during the Vietnam era, VA currently concedes in-service herbicide exposure for Air Force service personnel serving at specifically enumerated Royal Thai Air Force Bases, including Udorn RTAFB, but only if the Veteran's served in a military occupational specialty (MOS) with significant time spent performing duties on or near the air base perimeter where herbicides are known to have been used.  See id.  Specifically, VA will concede herbicide exposure if an Air Force Veteran serving on one of the enumerated air bases as an Air Force (1) security policeman, (2) security patrol dog handler, (3) member of a security police squadron or (4) otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence[.]"  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q).  
The duties of security policeman, security patrol dog handlers and members of security police squadrons required them to consistently spend significant periods of time on the air base perimeters.  Persons with these MOS spent multiple hours a day policing the air base perimeter, looking for signs of infiltration or potential places of infiltration along the perimeter fence.  In doing so they had significant personal contact with the areas in which herbicides were known to have been used.  Thus, by its specific enumeration of these MOS as ones to which the presumption applies, the VA has in essence limited the presumption of herbicide exposure to those Veterans whose daily duties required them to consistently spend long periods of time on or near the air base perimeter where herbicides were likely used.  Significantly, VA has not extended the presumption to all those who had contact with the air base perimeter; consequently, those with periodic contact with the air base perimeter are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (listing three MOS with significant periods of physical contact with the air base perimeter and stating that service near the base perimeter may be shown by evidence of daily work duties).  

Thus, in order to be entitled to the presumption of herbicide exposure, a veteran must show duty in one of specifically enumerated MOS, or duty which placed him on or near the perimeters for a significant period of time, consistent with the duty of the security MOS specifically enumerated.  See id.  

In this case, the Veteran's MOS was fuel specialist, and he worked in the petroleum, oils and lubricants tank farm located near the air base perimeter.  See Hearing Tr. at 14.  Additionally, he testified that in 1973 or 1974, he assisted in opening up a train offloading facility for the purpose of receiving train tank cars of fuel.  See Hearing Tr. at 15-16.  In opening the offloading facility, the Veteran and several Thai nationals used herbicides to clear overgrown foliage.  See id.  He testified that they had canisters of herbicides on their backs and sprayed those herbicides in the overgrown areas in order to clear the train tracks.  See id.  The Veteran is competent to testify to that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, his testimony is corroborated by his service personnel records, which state that he assisted in the operation of receiving the first "JP-4" trains to arrive at Udorn, and was responsible for the supervision of three Thai Nationals.  See November 1974 Performance Report.  Thus, the Board finds his testimony credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In light of this evidence, the Board affords the Veteran special consideration of herbicide exposure on a facts found or direct basis.  The Veteran has submitted sufficient evidence to demonstrate that he had duty which placed him on or near the perimeters and areas where herbicides were used for a significant period of time.  Accordingly, the Board finds that under the circumstances of this case, he is entitled to the presumption of service connection for his diabetes mellitus type II.  38 C.F.R. §§ 3.307, 3.309(e).  


ORDER

Service connection for diabetes mellitus type II is granted.


REMAND

The Veteran also seeks service connection for GERD, also claimed as IBS and chronic diarrhea.  

Medical Opinion/Examination

The Veteran testified that while in service he suffered from diarrhea that caused him to be hospitalized in the months prior to his separation and again upon his return to the United States.  See Hearing Tr. at 3-4.  He further testified that since his separation from service he has had continuing bouts of diarrhea, constipation and other stomach disturbances, and has been diagnosed with GERD and IBS.  See id. at 5-7; see also VA Medical Records (confirming diagnosis of GERD).  Given the low threshold for obtaining a medical opinion, the Board finds that these facts trigger VA's duty to provide a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting that the third element requiring that the evidence "indicates" that there "may" be a nexus is a "low threshold").  As such, this matter must be remanded to provide the Veteran with a VA examination in connection with his claimed digestive disorders.

Additional Medical Records

On remand, the VA should also attempt to obtain additional medical records to support the Veteran's claim.  In September 2012, the Veteran submitted a list of the names and addresses of the health care providers who have treated him for his digestive disorders since his separation from service.  Some of the providers listed were not previously identified by the Veteran.  On remand, VA should attempt to obtain records from these providers to assist the Veteran is establishing his claim.  See 38 U.S.C.A. § 5103A.

Additionally, the Veteran testified that he was admitted to the VA Hospital in Houston, Texas in June 1975 with uncontrolled diarrhea.  See Hearing Tr. at 3-4.  Although the claims file contains a VA Form 10-1000 Hospital Summary dated September 1975 concerning this hospitalization, there is no indication in the record that an attempt was made to obtain medical records from the Houston VA hospital.  On remand, the RO should attempt to obtain the Houston VA hospital records in connection with this 1975 admission.  

Finally, the Veteran testified that he was admitted to the Udorn RTAFB hospital within a few months of his discharge from service with complaints of stomach pain and diarrhea.  See id. at 3-4; see also October 2009 Written Statement.  The Veteran was unsure of the dates of his admission, testifying that it was at some point between January 1975 and May 1975.  See Hearing Tr. at 3-4.  The VA previously attempted to obtain hospitalization records for the period of April 1975 to May 1975, but the records could not be located.  On remand, the RO should again attempt to obtain records from the Udorn RTAFB Hospital based on the new information provided by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to identify and provide contact information for any medical providers who have treated him for any of his digestive disorders, including GERD, IBS and/or chronic diarrhea, since September 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records.  

2.  Obtain all outstanding medical records regarding the Veteran's treatment for his digestive disorders, including GERD, IBS and/or chronic diarrhea, from the providers identified by the Veteran in his September 2012 letter.  

3.  Obtain all outstanding medical records from the VA Hospital in Houston, Texas in connection with the Veteran's June 1975 admission.  

4.  Attempt to obtain all outstanding clinical medical records from any in-patient treatment the Veteran had at the Udorn Royal Thai Air Force Base hospital during the period January 1975 through March 1975.  

5.  Document in the claims file all attempts to secure the records identified in paragraphs 1-4 above.  

6.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his digestive disorders, including GERD, IBS and/or chronic diarrhea.

The entire record should be made available to, and reviewed by, the examining VA clinician(s), and the examination report(s) should note that such evidentiary review took place.  

All indicated studies should be performed, and all findings should be reported in detail.

After a review of the relevant records and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's current digestive disorders?

b.  Is it at least as likely as not (50 percent or more probability) that any current digestive disorder, including GERD, IBS and/or chronic diarrhea, is related to or had its onset in service?  

In answering these questions, the examiner should acknowledge and discuss the Veteran's own assertions, and any other lay evidence of record that addresses the observable symptoms associated with his digestive disorders.

If the examiner cannot provide an answer to any of the above questions, he/she should explain why the requested opinion cannot be provided.

7.  After undertaking the development above, including any follow-up notification and/or development that is warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


